DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on July 30, 2019. Claims 1-20 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on July 30, 2019 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on July 30, 2019 have been accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2018/0213158) in view of Olijnyk (U.S. Pub. No. 2019/0163932) in view of LeVasseur et al. (U.S. Pub. No. 2016/0323243 and hereinafter referred to as LeVasseur).
As to claim 1, Kim discloses a computing platform, comprising: 
at least one processor (paragraphs [0054], [0138], [0154] and Fig. 8, Kim teaches a processor); 
a communication interface communicatively coupled to the at least one processor (paragraph [0148] and Fig. 8, Kim teaches wireless chips); and 
memory storing computer-readable instructions that, when executed by the at least one processor (paragraphs [0054], [0138], [0154], [0157] and Fig. 8, Kim teaches memory storing instructions for execution by the processor), cause the computing platform to: 
detect, via an infrared sensor associated with a computing device, an infrared signal from a second device attempting an unauthorized image capture of contents being displayed by a display device of the computing device (paragraphs [0006]-[0012], [0108], [0109] and [0164], Kim teaches using an infrared sensor to detect when another device is attempting to photograph a display of a current device); and 
perform, via the computing platform, a remediation task to prevent the unauthorized image capture (paragraphs [0006]-[0012], [0022], [0121] and [0164], Kim teaches turning off the display.).
Kim does not specifically disclose determine, via the computing platform, the contents being displayed by the display device; retrieve a record of the contents being displayed by the display device; determine, using machine learning, a risk level associated with the infrared signal; perform, via the computing platform and based on the risk level, a remediation task (emphasis added) as claimed. However, Olijnyk does disclose
determine, via the computing platform, the contents being displayed by the display device (paragraphs [0005], [0011] and [0017], Olijnyk teaches taking an image of the contents of a screen when a triggering event takes place); 
retrieve a record of the contents being displayed by the display device (paragraphs [0005], [0011], [0017] and [0018], Olijnyk teaches accessing a report including a record.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim with the teachings of Olijnyk for determining the contents being displayed by the display device because this would increase security and flexibility.
The combination of teachings between Kim and Olijnyk does not specifically disclose determine, using machine learning, a risk level associated and based on the risk level, a remediation task (emphasis added) as claimed. However, LeVasseur does disclose
determine, using machine learning, a risk level associated with the infrared signal; perform, via the computing platform and based on the risk level, a remediation task  (paragraphs [0023], [0080] and [0090], LeVasseur teaches determining risk level for data leakage using machine learning and performing remediation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Kim with the teachings of LeVasseur for determining a risk level associated with the infrared signal because this would increase security and accuracy.
Claim 20 recites substantially similar subject matter to claim 1 and is therefore, rejected for similar reasons to claim 1 above (Note: claim 20 recites “image capturing device” instead of “infrared sensor” as recited in claim 1. However, paragraphs [0108]-[0109] of Kim still disclose the image capturing device as claimed.).
As to claim 2, the combination of teachings between Kim, Olijnyk, and LeVasseur disclose the computing platform of claim 1, wherein the computer-readable instructions that cause the computing platform to perform the remediation task comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: cause the display device to display an alert notification to a user of the computing (paragraphs [0013] and [0042] and Figs. 6B-6C, Kim teaches displaying a warning about not photographing a screen content.).
As to claim 3, the combination of teachings between Kim, Olijnyk, and LeVasseur disclose the computing platform of claim 1, wherein the computer-readable instructions that cause the computing platform to perform the remediation task comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: cause the display device to cease to display the contents being displayed (paragraphs [0006]-[0012], [0022], [0121] and [0164], Kim teaches turning off the display.).
As to claim 4, the combination of teachings between Kim, Olijnyk, and LeVasseur disclose the computing platform of claim 1, wherein the computer-readable instructions that cause the computing platform to perform the remediation task comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: deny access to operations of the computing device (paragraphs [0017] and [0019], Olijnyk teaches disabling or locking a screen.).
Examiner supplies the same rationale for the combination of the references as in claim 1 above.
As to claim 10, the combination of teachings between Kim, Olijnyk, and LeVasseur disclose the computing platform of claim 1, wherein the computer-readable instructions that cause the computing platform to determine the risk level comprise additional computer- readable instructions that, when executed by (paragraphs [0005], [0011] and [0017], Olijnyk teaches taking an image of the contents of a screen when a triggering event takes place. paragraphs [0023] and [0080], LeVasseur teaches determining risk level for data leakage using machine learning based on the contents of the data.).
Examiner supplies the same rationale for the combination of the references as in claim 1 above.
As to claim 11, the combination of teachings between Kim, Olijnyk, and LeVasseur disclose the computing platform of claim 1, wherein the infrared sensor is an image capturing device associated with the computing device, and wherein the image capturing device is configured to apply image recognition techniques, and wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
apply the image recognition techniques to identify objects in a field of view of the image capturing device (paragraph [0016], Olijnyk teaches using image recognition to detect objects, such as a camera, in a field of view of the device.).
Examiner supplies the same rationale for the combination of the references as in claim 1 above.
As to claim 12, the combination of teachings between Kim, Olijnyk, and LeVasseur disclose the computing platform of claim 11, wherein the memory 
identify, via the image capturing device and based on the image recognition techniques, the second device as another image capturing device (paragraph [0016], Olijnyk teaches using image recognition to detect objects, such as a camera, in a field of view of the device); and 
wherein the computer-readable instructions that cause the computing platform to perform the remediation task comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to automatically perform, based on the identifying, the remediation task (paragraphs [0006]-[0012], [0022], [0121] and [0164], Kim teaches turning off the display.).
Examiner supplies the same rationale for the combination of the references as in claim 1 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Olijnyk, and LeVasseur as applied to claim 1 above, and further in view of Williams (U.S. Pub. No. 2005/0180567).
As to claim 6, the combination of teachings between Kim, Olijnyk, and LeVasseur disclose the computing platform of claim 1, wherein the computer-readable instructions that cause the computing platform to perform the remediation task comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
(paragraphs [0006]-[0012], [0108], [0109] and [0164], Kim teaches using an infrared sensor to detect when another device is attempting to photograph a display of a current device); 
generate, based on the contents being displayed, an instruction for the remediation task (paragraphs [0006]-[0012], [0022], [0121] and [0164], Kim teaches turning off the display.). The combination of teachings between Kim, Olijnyk, and LeVasseur does not specifically disclose send the instruction to a pixel driver associated with the display device of the computing device as claimed. However, Williams does disclose
send the instruction to a pixel driver associated with the display device of the computing device (paragraph [0031], Williams teaches sending an instruction to a display driver to blank the screen.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Kim with the teachings of Williams for sending the instruction to a pixel driver because this would increase security. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Kim with the teachings of Williams for sending the instruction to a pixel driver because Kim already discloses turning off the screen and it would be a simple substitution to replace the screen turning off .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Olijnyk, and LeVasseur as applied to claim 1 above, and further in view of Withanage Don et al. (U.S. Pub. No. 2017/0269699 and hereinafter referred to as Withanage).
As to claim 7, the combination of teachings between Kim, Olijnyk, and LeVasseur disclose the computing platform of claim 1. The combination of teachings between Kim, Olijnyk, and LeVasseur does not specifically disclose wherein the infrared sensor comprises an array of sensors arranged on the display device of the computing device as claimed. However, Withanage does disclose
wherein the infrared sensor comprises an array of sensors arranged on the display device of the computing device (paragraph [0162] and Fig. 10, Withanage teaches an IR sensor array on the surface of a display device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Kim with the teachings of Withanage for using an array of sensors because this would increase accuracy.
As to claim 8, the combination of teachings between Kim, Olijnyk, LeVasseur and Withanage disclose the computing platform of claim 7, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: cause (paragraphs [0006]-[0012], [0108], [0109] and [0164], Kim teaches the processor activates the IR sensor.).

Claims 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2018/0213158) in view of Olijnyk (U.S. Pub. No. 2019/0163932) in view of Olenoski et al. (U.S. Pub. No. 2019/0325159 and hereinafter referred to as Olenoski).
As to claim 14, Kim discloses a method, comprising: 
at a computing platform comprising at least one processor (paragraphs [0054], [0138], [0154] and Fig. 8, Kim teaches a processor), a communication interface (paragraph [0148] and Fig. 8, Kim teaches wireless chips), and memory (paragraphs [0054], [0138], [0154], [0157] and Fig. 8, Kim teaches memory storing instructions for execution by the processor):
detecting, via an infrared sensor associated with a computing device, an infrared signal from a second device attempting an unauthorized image capture of contents being displayed by a display device of the computing device (paragraphs [0006]-[0012], [0108], [0109] and [0164], Kim teaches using an infrared sensor to detect when another device is attempting to photograph a display of a current device); and 
(paragraphs [0006]-[0012], [0022], [0121] and [0164], Kim teaches turning off the display.).
Kim does not specifically disclose determining, via the computing platform, the contents being displayed by the display device; retrieving a record of the contents being displayed by the display device; determining a risk level associated with the infrared signal; identifying, via the computing platform and based on the risk level, a remediation task to prevent the unauthorized image capture as claimed. However, Olijnyk does disclose
determining, via the computing platform, the contents being displayed by the display device (paragraphs [0005], [0011] and [0017], Olijnyk teaches taking an image of the contents of a screen when a triggering event takes place); 
retrieving a record of the contents being displayed by the display device (paragraphs [0005], [0011], [0017] and [0018], Olijnyk teaches accessing a report including a record.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim with the teachings of Olijnyk for determining the contents being displayed by the display device because this would increase security and flexibility.
The combination of teachings between Kim and Olijnyk does not specifically disclose determining a risk level associated with the infrared signal; identifying, via the computing platform and based on the risk level, a remediation 
determining a risk level associated with the infrared signal (paragraphs [0003], [0023] and [0034], Olenoski teaches determining a risk level for data breaches);
identifying, via the computing platform and based on the risk level, a remediation task to prevent the unauthorized image capture (paragraphs [0003], [0023] and [0034], Olenoski teaches choosing remediation based on the risk level.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Kim with the teachings of Olenoski for determining a risk level associated with the infrared signal because this would increase security and accuracy.
As to claim 15, the combination of teachings between Kim, Olijnyk, and Olenoski disclose the method of claim 14, further comprising: denying access to operations of the computing device (paragraphs [0017] and [0019], Olijnyk teaches disabling or locking a screen.).
Examiner supplies the same rationale for the combination of the references as in claim 14 above.
As to claim 18, the combination of teachings between Kim, Olijnyk, and Olenoski disclose the method of claim 14, further comprising: determining the risk level based on the contents being displayed by the display device (paragraphs [0005], [0011] and [0017], Olijnyk teaches taking an image of the contents of a screen when a triggering event takes place. paragraphs [0003], [0023] and [0034], Olenoski teaches determining a risk level for data breaches.).
Examiner supplies the same rationale for the combination of the references as in claim 14 above.
As to claim 19, the combination of teachings between Kim, Olijnyk, and Olenoski disclose the method of claim 14, wherein the infrared sensor is an image capturing device associated with the computing device, and wherein the image capturing device is configured to apply image recognition techniques, and further comprising: 
identifying, via the image capturing device and based on the image recognition techniques, the second device as another image capturing device (paragraph [0016], Olijnyk teaches using image recognition to detect objects, such as a camera, in a field of view of the device); and 
wherein performing the remediation task comprises automatically performing, based on the identifying, the remediation task (paragraphs [0006]-[0012], [0022], [0121] and [0164], Kim teaches turning off the display.).
Examiner supplies the same rationale for the combination of the references as in claim 14 above.

Allowable Subject Matter
Claims 5, 9, 13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 recites, inter alia, “determine a number of attempted unauthorized image captures associated with the computing device; and trigger, based on a threshold of the number of attempted unauthorized image captures, a security threat assessment of the computing device”. The prior art is not considered to teach the cited limitation (in combination with the other limitations). Therefore, claim 5 is considered to recite allowable subject matter. Claim 16 is considered to contain allowable subject matter for similar reasons to claim 5.
Claim 9 recites, inter alia, “cause the one or more sensors of the array of sensors to be automatically activated based on a random selection algorithm.” While the prior art does show automatic activation of an array of sensors, the prior art is not considered to fairly teach the use of the random selection algorithm (in combination with the other limitations) as claimed. Therefore, claim 9 is considered to recite allowable subject matter. Claim 17 is considered to contain allowable subject matter for similar reasons to claim 9.
Claim 13 recites, inter alia, “detect, via a second infrared sensor, the infrared signal from the second device attempting the unauthorized image capture of the contents; and corroborate, based on the second infrared sensor detecting the infrared signal from the second device, detecting the infrared signal from the second device.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sambamurthy et al. (U.S. Pub. No. 2012/0260307) – cited for teaching detecting a photo being taken of a display – paragraph [0106]
Cohen et al. (U.S. Pub. No. 2016/0358014) – cited for teaching protecting content displayed on a mobile device – Abstract
Gill et al. (U.S. Pub. No. 2019/0223011) – cited for teaching detecting taking of a screenshot - Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THADDEUS J PLECHA/Examiner, Art Unit 2438